        Case 1:16-cr-00281-PGG Document 1026 Filed 06/18/21 Page 1 of 3



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 18, 2021

BY ECF AND EMAIL

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Brandon Green, S5 16 Cr. 281 (PGG)

Dear Judge Gardephe:

        The Government writes in response to the Court’s Order dated June 16, 2021 (Dkt. 1025)
(the “Order”) related to the sentencing of Brandon Green. The Court directed the Government to
address: (1) whether there is any additional evidence concerning Green’s involvement in the
alleged plot to murder David Cherry, a/k/a “Showtime;” (2) what other acts of violence should
form the basis for the Guidelines calculation for Count One, racketeering conspiracy; and (3)
what the appropriate Guidelines calculations are for Count One if the conspiracy to murder
Cherry is disregarded. In addition to the forgoing questions, the Government will also address a
revision to the Presentence Investigation Report’s computation of Green’s criminal history which
we believe is necessary.

       The Court’s Order accurately summarized the Government’s evidence regarding Green’s
involvement in the plot to murder Cherry, which consists of the testimony of Michael Adams.
The record does not contain other evidence of acts of violence committed by Green. 1

        In preparation for sentencing, the Government has re-examined the Guidelines criminal
history computation for Green, taking into consideration what the record shows about when
Green commenced his involvement in the offenses of conviction. The evidence at trial
demonstrated that Green was a member of Blood Hound Brims at least in 2010, and that in or

1
  The Government has requested that the Court include the Club Heat incident in the PSR, in
particular because it describes how after they left Club Heat, Johnson, Green, and other BHB
members went to obtain a gun to retaliate, and Green was in possession of a gun (see Gov’t Sent.
Mem. at 13-14). However, we agree with the defense that Green did not personally participate in
the assault that night, and therefore this incident should not be considered an act of violence
committed by Green.
        Case 1:16-cr-00281-PGG Document 1026 Filed 06/18/21 Page 2 of 3




about 2011, he was the “acting GF” of the Gang (See, e.g., Tr. 171-74, 840-44). Given Green’s
leadership status in 2011, it is likely that he was a member of the Gang prior to his release from
federal prison in 2010. 2 Nevertheless, the fact remains that there was no proof adduced at trial
that Green was a member of the gang earlier than 2010. This impacts his criminal history
computation. Under U.S.S.G. § 4A1.2(d), “for offenses committed prior to age 18, only those
that resulted in . . . imposition of an adult or juvenile sentence or release from confinement on
that sentence within five years of the defendant’s commencement of the instance offense are
counted.” U.S.S.G § 4A1.2, application note 7; U.S.S.G § 4A1.2(d)(2)(A). Since the date that
Green commenced the instant offenses is 2010 – and not 2005, as alleged in the Indictment – the
offenses he committed at age 17 in paragraphs 73 and 74 of the PSR do not result in any criminal
history points. In addition, for the same reason, Green is not a career offender under U.S.S.G.
§ 4B1.1(a). See U.S.S.G. §§ 4B1.1, application note 1; 4B1.2(c), application note 3 (the
provisions of § 4A1.2 are applicable to the counting of convictions under § 4B1.1). Green has
three criminal history points for his prior federal drug conviction (PSR ¶ 75), and another two
points for committing the instant offense while on supervised release (PSR ¶ 77). This results in
a total criminal history score of five, and places him in criminal history category III.

        Taking into account the Court’s tentative ruling that it cannot find by a preponderance of
the evidence that Green conspired to murder Cherry, as well as the Government’s revised
criminal history computation, the following are the amended Guidelines calculations:

    •   The underlying racketeering activity for Count One is the narcotics trafficking conduct.
        (See Gov’t Sentencing Mem. at 18-19). The base offense level for Count One is therefore
        the same as for Count Four: offense level 30.

    •   Count One and Count Four group together, since they involve the same harm. (U.S.S.G.
        § 3D1.2(d)).

    •   A four-level enhancement applies because the defendant was an organizer or leader of a
        criminal activity that involved five or more participants or was otherwise extensive.
        U.S.S.G. § 3B1.1(a).

    •   With offense level 34, criminal history category III, the defendant’s Guidelines range for
        Counts One and Four is 188 to 235 months. Count Four also carries a mandatory
        minimum sentence of 15 years’ imprisonment, pursuant to 21 U.S.C. §§ 841(b)(1)(A) and


2
  As the Government indicated in its motions in limine prior to trial (Dkt. 469), and during a side
bar during trial (Tr. 846), cooperating witness Thomas Morton told the Government that he
understood from other BHB members that Green joined BHB during his prior federal prison
term. Michael Adams also testified that while Adams was in state prison, he received gang
paperwork listing Green as a “four star” general in the Gang. (Tr. 172).
          Case 1:16-cr-00281-PGG Document 1026 Filed 06/18/21 Page 3 of 3




          851.

      •   The Guidelines for Count Five is the mandatory consecutive minimum sentence for that
          Count, 60 months. U.S.S.G. § 2K2.4(a).

       After factoring in the mandatory consecutive sentence on Count Five, the correct
Guidelines range for Green is 248 months’ imprisonment to 295 months’ imprisonment, with a
mandatory minimum sentence of 240 months.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:   /s/ Jessica Feinstein
                                                     Jessica Feinstein
                                                     Allison Nichols
                                                     Andrew K. Chan
                                                     Assistant United States Attorney
                                                     (212) 637-1946 / 2366 / 1072

Cc:       Brandon Green, by certified mail
          Steven Witzel, Esq.
